Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


Nos. 21-9001
     21-9002

               IN RE KITTERY POINT PARTNERS, LLC,

                                  Debtor.



                   KITTERY POINT PARTNERS, LLC,

                                Appellant,

                                     v.

                   BAYVIEW LOAN SERVICING, LLC,

                                Appellee.


           APPEALS FROM THE BANKRUPTCY APPELLATE PANEL
                      FOR THE FIRST CIRCUIT


                                  Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     George J. Marcus, David C. Johnson, and Marcus|Clegg on brief
for appellant.
     Andrew W. Sparks, Drummond & Drummond, LLP, Adam R. Prescott,
and Bernstein Shur Sawyer & Nelson, P.A. on brief for appellee.


                          September 15, 2021
            PER CURIAM.       In this case, debtor-appellant Kittery

Point Partners, LLC (KPP) seeks to challenge both an order of the

bankruptcy court overruling its objection to a proof of claim and

the bankruptcy court's ensuing entry of judgment on that claim.

Faced with the bankruptcy court's adverse rulings, KPP prosecuted

two first-tier appeals to the Bankruptcy Appellate Panel for the

First Circuit (the BAP).       Both of those appeals proved unavailing,

and KPP now brings the matters before this court.

            We have carefully reviewed the record and the parties'

extensive   briefs.      In   addition,    we   have   the    benefit    of   the

bankruptcy court's comprehensive findings of fact and conclusions

of law, see Kittery Point Partners, LLC v. Bayview Loan Servicing

LLC & Todd Enright (In re Kittery Point Partners), No. 17-20316,

2018 WL 1613573 (Bankr. D. Me. Mar. 12, 2018), and its order

overruling KPP's objection to the disputed claim, see In re Kittery

Point Partners, LLC, 613 B.R. 42 (Bankr. D. Me. 2019).                  Finally,

we also have the benefit of the BAP's exegetic rescript.                      See

Kittery Point Partners, LLC v. Bayview Loan Servicing, LLC (In re

Kittery Point Partners), 623 B.R. 825 (1st Cir. BAP 2021).

            Having    fully   digested    the   papers   in    the   case     and

canvassed    the     applicable   legal    standards     (including        those

established by pertinent provisions of the Bankruptcy Rules), we

see no need to tarry.         As we have explained in earlier cases —

with a regularity bordering on the monotonous — "when lower courts


                                   - 2 -
have supportably found the facts, applied the appropriate legal

standards, articulated their reasoning clearly, and reached a

correct result, a reviewing court ought not to write at length

merely to hear its own words resonate."             deBenedictis v. Brady-

Zell   (In   re   Brady-Zell),   756   F.3d   69,    71   (1st   Cir.   2014)

(collecting cases).      This is such a case.         The claims of error

advanced here have, for the most part, been convincingly rebutted

by the BAP and/or the bankruptcy court.       The other claims that the

debtor now advances are either procedurally defaulted (since they

were not seasonably raised below) or fatally undeveloped.                  In

either event, those other claims are waived.          See United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

             We need go no further.    We summarily affirm the judgment

below for substantially the reasons elucidated by the BAP and the

bankruptcy court in the opinions already mentioned.



Affirmed.     See 1st Cir. R. 27.0(c).




                                  - 3 -